Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This is a 2nd action Non-Final Rejection in response to the amendments and arguments filed on January 14th, 2021. In the First Non-Final Rejection mailed on October 14th, 2020, the following deficiencies were present: missing headers with respect to the U.S.C. 103 rejections of Claims 3-5 and Claims 8-9; repetition in statements with respect to Claim 5. This Second Non-Final Rejection fixes these deficiencies so that the record is clear on the grounds of the 35 U.S.C. 103 rejections. 

Response to Amendment
The amendment filed January 14th, 2021 has been entered. Claims 1-12 and 14-15 remain pending in the application. Applicant’s amendments to the Specifications have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 14th, 2020. Applicants amendments to the claims have not overcome each and every objection previously set forth in the Non-Final Office Action mailed October 14th, 2020. Applicant’s amendments to the claims have overcome each and every U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed on October 14th, 2020.

Response to Arguments
Applicant's arguments filed January 14th, 2021 have been fully considered but they are not persuasive.

With respect to Applicant’s Arguments towards U.S.C. 101 on Page 9, Applicant states “The claims have been amended to cure the 101 rejection” with further details that the amendment “conducting further operations in the formation in dependence upon the optimal mineralogical model.” As this amendment is the incorporation of now cancelled claim 13 into Claim 1, this additional element does not cure the 101 rejection due to analysis already presented in the previous Non-Final Office Action from 10/14/2020 with respect to Claim 13.

With respect to Applicant’s Arguments towards U.S.C. 101 on Page 9 Line 15 to Page 10 Line 20, Applicant states on Page 10 “In this case, determining a mineralogical model is performed in an unconventional manner, resulting in a more accurate estimation of mineralogical composition of the volume and the property. Conversion of radiation measurement information into mineralogical properties conventionally relies on statistical methods to apportion measurement phenomena to candidate minerals. Stochastic mineralogy modeling, for example, typically involves solving for those mineral compositions that yield the smallest errors. However, a certain amount of measurement error is typically present. Thus, when considered in context, a particular mineral composition devices with these traditional techniques may be internally or externally geologically inconsistent. That is, in a particular case, the solution having the lowest error may not make sense geologically. The claimed invention cures this problem.”

Examiner suggests to cure the U.S.C. 101 rejection by modification of the claims to add in limitations that would incorporate the inventive concept into a practical application. One such example of a limitations would be how the measurement by the gamma ray tool is performed such as given in [0025] and [0037] rather than just generic linking of the gamma ray tool providing a measurement.

With respect to Applicant’s Arguments towards U.S.C. 102(a)(1) on pages 10-12, Applicant specifies “a mineralogical model including a mineralogical composition of the volume is nowhere to be found in these cited portions, or anywhere else in Ansari.” Under broadest reasonable interpretation of a “mineralogical composition”, a composition as defined by Oxford Dictionary (www.lexico.com/definition/composition) would be the “the nature of something’s (in this case, a volume of interest) ingredients or constituents” and with the adjective of “mineralogical” before composition would relate the “ingredients or constituents” to “mineralogical ingredients or constituents.” In this case, it would be the mineralogical ingredients or constituents of the volume of interest. In the instant application, [0007] defines the .

Applicant’s arguments, see Pages 12-13, filed 01/14/2021, with respect to the rejection(s) of claim(s) 2 and 4-5 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ansari and Jacobi for Claim 2 and 4-5. The Freedman reference has been withdrawn from the rejection of Claims 4-5 and only Ansari and Jacobi will be relied upon for these claims. While Jacobi does not disclose using the estimating of compositions, Ansari does teach the estimating of compositions and it is obvious to combine the relation with regards to elemental ratios as taught by Jacobi as a parameter that Ansari would provide estimation of in the estimating of a property of an earth formation. 

Applicant’s arguments, See Pages 12-13, filed 01/14/2021 with respect to the rejection of claims 6 and 10-12 have been fully considered but are found not persuasive.  Applicant’s argument with respect to Claim 6 as being rejected under 35 U.S.C. 103 is in error as Claim 6 is rejected under U.S.C. 102(a)(1).  Applicant’s argument with respect to Claims 10-12 as being 

Applicant’s arguments, see Pages 14-16, filed 01/14/2021, with respect to the rejection(s) of claim 3 under U.S.C. 103 have been fully considered. Based on the amendments, the rejection has been withdrawn.  A new ground(s) of U.S.C. 102(a)(1) rejection is made in view of Ansari.

In response to applicant's argument that on Page 17-18 that “different tool measurements are used to make these estimations” and that “this tool could be configured to take energy spectrum measures, there would be no reason to do so in connection with the method as outlined in detail in Ansari”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since [0026] of Ansari details that it can “measure the energy of each detected photon,” Ansari has the same structure as the instant application and is able to perform the same intended use.

Claim Objections
Claims 9 and 10 recite the limitation "the plurality of estimated elemental concentrations" in Claim 9 Line 2 and Claim 10 Line 1-2.  The examiner suggests changing “the” to “a” since it is the first mention of this limitation in these claims and it is not mentioned in the claims for which these claims are dependent upon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 3 specifies “a mineralogical composition comprises a plurality of estimated elemental concentrations comprising a concentration of each mineral of a plurality of minerals of the volume” which is unclear as to meaning due to the “concentration of each mineral of a plurality of minerals of the volume” is the entirety of the “plurality of estimated elemental concentrations” or whether it is towards each individual estimated elemental concentration that makes up the plurality of estimated elemental concentrations. Examiner interprets Claim 3 as reading as the “concentration of each mineral of a plurality of minerals of the volume” is the entirety of the “plurality of estimated elemental concentrations.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites “a method for estimating at least one property (This limitation pertains to a step which is a mathematical concept of performing a mathematical calculation. Estimating a property is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea) of a volume of interest of an earth formation (This limitation pertains to a linking to a particular technological environment or field of use. A volume of interest of an earth formation is a linking to the technological environment or field of use of well logging. This limitation does not integrate into a practical application) from a radiation based measurement, the volume of interest surrounding a borehole intersecting the earth formation (This limitation pertains to a linking to a particular technological environment or field of use. A volume of interest surrounding a borehole intersecting the earth formation is a linking to the technological environment or field of use of well logging. This limitation does not integrate into a practical application), the method comprising using an optimization procedure to determine an optimal mineralogical model in dependence upon a secondary dependence relation between tool measurements (This limitation pertains to a step which is a mathematical concept of performing a mathematical calculation. An optimization procedure is considered to be a mathematical calculation with the secondary dependence relation being a mathematical relationship. Therefor this step is considered to be an abstract idea), the mineralogical model (This limitation pertains to a mathematical concept. The mineralogical model is a mathematical concept relating to the mathematical relationships between the parameters [secondary dependence relation, composition]. Therefor this step is considered to be an abstract idea) including a mineralogical composition of the volume (This limitation pertains to a linking to a particular technological environment or field of use. A mineralogical composition of the volume is a linking to the technological environment or field of use of well logging. This limitation does not integrate into a practical application); and conducting further operations in the formation in dependence upon the optimal mineralogical model (This limitation pertains to a step of mere instructions to apply an exception. Conducting further operations is considered to be mere instructions as it does not detail more than just general operations to be performed based off the abstract idea. This limitation does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine manufacture, or composition of matter.  The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the “method for estimating at least one property,” “method comprising using an optimization procedure to determine an optimal mineralogical model in dependence upon a secondary dependence relation between tool measurements,” and “the mineralogical model” constitutes an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). mathematical concept grouping.
Similar limitations comprise the abstract ideas of Claims 2-12 and 14-15.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:  a mineralogical composition of the volume.
The additional elements in the preamble of Claim 1 including “a volume of interest of an earth formation” and “the volume of interest surrounding a borehole intersecting the earth formation“, and the “mineralogical composition of the volume” in the claim are not qualified for a meaningful limitation because it is only generally linking the use of the judicial exception to a particular technological environment or field of use. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.


Claim 2 recites “the secondary dependence relation between a plurality of estimated elemental concentrations for the volume (This limitation pertains to a step which is a mathematical concept of a mathematical relationship. The secondary dependence relation is considered to be a mathematical relationship. Therefor this step is considered to be an abstract idea).”
 This is further detailed towards the limitations on the parameter to be used by the judicial exception involved in the optimization procedure and does not provide significantly more than the judicial exception. The “secondary dependence relation” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 2 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 3 recites “the mineralogical composition comprises a plurality of estimated elemental concentrations comprising a concentration of each mineral of a plurality of minerals of the volume (This limitation pertains to a linking to a particular technological environment or field of use. A mineralogical composition with elemental concentrations and concentration of minerals is considered to be linking to the technological environment or field of use of well logging. This limitation does not integrate into a practical application).”


Claim 4 recites “the relation is a ratio of a first elemental concentration of the plurality of estimated concentrations and a second elemental concentration of the plurality of estimated elemental concentrations (This limitation pertains to a step which is a mathematical concept of a mathematical relationship. The relation of ratio is considered to be a mathematical relationship. Therefor this step is considered to be an abstract idea).”
The “ratio” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 4 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 5 recites “the ratio of the first elemental concentration and the second elemental concentration is used to constrain a mineral which lacks both the element of the first elemental concentration and the element of the second elemental concentration (This limitation pertains to a step which is a mathematical concept of a mathematical relationship. The ratio of elemental concentrations are considered to be a mathematical relationship. Therefor this step is considered to be an abstract idea).”
 The “ratio” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 5 does not provide any further details to 

Claim 6 recites “selecting the optimal mineralogical model from a plurality of candidate models (This limitation pertains to a step which is a mathematical concept of a mathematical calculation. The selecting of the optimal mineralogical model from a plurality of models is considered to be a mathematical calculation. Therefor this step is considered to be an abstract idea).”
The “selecting the optimal mineralogical model” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 6 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 7 recites “using at least one cost function to determine the optimal mineralogical model, wherein the at least one cost function is determined using the relation (This limitation pertains to a step which is a mathematical concept of a mathematical calculation. The cost function with the relation is considered to be a mathematical calculation. Therefor this step is considered to be an abstract idea).”
The “cost function” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 7 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 8 recites “the at least one cost function is determined in dependence upon a probability function (This limitation pertains to a step which is a mathematical concept of a mathematical relationship. The cost function is considered to be a mathematical relationship. Therefor this step is considered to be an abstract idea).”
The “cost function” and “probability function” are treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 8 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 9 recites “the relation comprising a ratio between a first concentration of the plurality of estimated elemental concentrations and a second concentration of the plurality of estimated elemental concentrations (This limitation pertains to a step which is a mathematical concept of a mathematical relationship. The ratio of elemental concentrations are considered to be a mathematical relationship. Therefor this step is considered to be an abstract idea).” 
The “ratio” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  As claim 9 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 10 recites “deconvolving a response spectrum to estimate the plurality of estimated elemental concentrations for the volume (This limitation pertains to a step which is a mathematical concept of a mathematical calculation. Deconvolving a response spectrum is considered to be a mathematical calculation. Therefor this step is considered to be an abstract idea).”  
The “deconvolving” action to “estimate” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  Under a Step 2A, Prong 2 evaluation, the added limitation of the “response spectrum” is an insignificant extra-solution activity relating to the measurement of data that occurs. Under a Step 2B analysis, the addition of the “response spectrum” does not qualify for significantly more than the judicial exception, so the claim fails Step 2B analysis. The claim is not patent eligible.

Claim 11 recites “obtaining the response spectrum for the volume of interest (This limitations pertains to a step that is considered to be an insignificant extra-solution activity of mere data gathering. The obtaining of response spectrum from volume of interest is considered to be mere data gathering since it does not detail the steps which the spectrum is obtained. Mere data gathering steps do not integrate into a practical application).”
The claim provides no further details for evaluation of the judicial exception in Step 2A, Prong 1. In evaluation of Step 2A, Prong 2, the response spectrum is an insignificant extra-solution activity relating to the measurement of data that occurs. The details given do not provide significantly more than the judicial exception for Step 2B evaluation. The claim is not patent eligible.

Claim 12 recites “obtaining the response spectrum for the volume of interest comprising making a gamma ray measurement using a gamma ray tool (This limitations pertains to a step that is considered to be an insignificant extra-solution activity of mere data gathering. The obtaining of response spectrum from volume of interest is considered to be mere data gathering since it does not detail the means of the gamma ray measurement tool to make the measurement. Mere data gathering steps do not integrate into a practical application).” 
The claim provides no further details for evaluation of the judicial exception in Step 2A, Prong 1. In evaluation of Step 2A, Prong 2, the response spectrum is an insignificant extra-solution activity relating to the measurement of data that occur due to the gamma ray tool. The details given do not provide significantly more than the judicial exception for Step 2B evaluation. The claim is not patent eligible.

Claim 14 recites “further operations comprising at least one of many, including the above given examples of estimating a parameter (This limitation pertains to a step which is a mathematical concept of a mathematical calculation. Estimating a parameter is considered to be a mathematical calculation. Therefor this step is considered to be an abstract idea).”
The action such as “estimating a parameter of interest” is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 evaluation.  Under a Step 2A, Prong 2 evaluation, there are no additional elements to integrate into the judicial exception, so the claim fails Step 2A, Prong 2 analysis. The claim is not patent eligible.

Claim 15 recites “displaying the optimal mineralogical model on a display (This limitation pertains to a step of mere instructions to apply an exception. Generically displaying the model on a display is a step considered to be mere instructions. This limitation does not integrate into a practical application).” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (US2012/0010819).
Regarding Claim 1, Ansari teaches “a method for estimating at least one property (Concentration – [0033]) of a volume of interest of an earth formation (Shale region - [0033]) from a radiation based measurement (Gamma Ray – [0023]), the volume of interest surrounding a borehole ([0021]) intersecting the earth formation, the method comprising using an optimization procedure (Measurement data is compared to hypothetical models to determine most appropriate or closest shale model - [0033]) to determine an optimal mineralogical model (Most appropriate shale model – [0033]) in dependence upon a secondary dependence relation (Concentration, Sigma values – [0033]) between tool measurements (Measurement Data - [0033]), the mineralogical model including a mineralogical composition (Constituents - [0033]) of the volume; and conducting further operations in the formation in dependence upon the optimal mineralogical model (Sixth stage – [0038]).”

As best understood, regarding Claim 3, Ansari discloses the claimed invention as discussed above and Ansari further teaches “the mineralogical composition comprises a plurality of estimated elemental concentrations comprising a concentration of each mineral of the plurality of minerals of the volume (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]; “formations include various constituents such as sand, shale, coal, carbonates, and evaporates. The constituents include various minerals” – [0022]; “Matrix materials, sand and shale can include various trace elements, such as boron, gadolinium and samarium” – [0022]).”

Regarding Claim 6, Ansari teaches “a method comprising selecting (Determine the most appropriate – [0033]) the optical mineralogical model from a plurality of candidate models (number of hypothetical shale models – [0033]).”

Regarding Claim 14, Ansari teaches “the further operation comprising estimating at least one parameter of interest of the formation (water, oil or gas saturation – [0038]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Jacobi (US2009/0254283).
Regarding Claim 2, Ansari discloses the claimed invention as discussed above and Ansari further teaches “a plurality of estimated elemental concentrations of the volume (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”
Ansari does not teach “the secondary dependence relation comprises a relation between a plurality of estimated elemental concentrations for the volume.”
Jacobi teaches “a relation (U, Th/U - Figure 3) between a plurality of elemental concentrations (Weight Fraction – [0047]; Apatite, Carbonate, Pyrite – Figure 3) for the volume.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Jacobi to provide the relation being associated with a plurality of weight fractions for the purpose of improving the mineralogical model selection for the estimation of a property of a volume of interest.  The elemental concentrations and weight fractions as taught by Jacobi would be obvious to combine with the estimation of property of an earth formation as taught by Ansari. Doing so would allow for the expressed importance of improving hydrocarbon exploration and evaluation in earth formations.

Regarding Claim 4, Ansari discloses the claimed invention as discussed above and Ansari further teaches “the plurality of estimated elemental concentrations (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”

Jacobi teaches “the relation comprising a ratio (Th/U – Figure 3) of a first elemental concentration (Weight Fraction – [0047]; U – Figure 3) of the plurality of elemental concentrations (Apatite, Carbonate, Pyrite, U – Figure 3) and a second elemental concentration (Th – Figure 3) of the plurality of concentrations.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Jacobi to provide the ratio of elemental concentrations for the purpose of improving estimation of a property of a volume of interest by use of a mineralogical model.  The ratio of concentrations as taught by Jacobi allows for the expressed importance of improving hydrocarbon exploration in earth formations.

Regarding Claim 5, Ansari in view of Freedman discloses the claimed invention as discussed above except for “the ratio of the first elemental concentration and the second elemental concentration is used to constrain a mineral which lacks both the element of the first elemental concentration and the element of the second elemental concentration.”
Jacobi teaches “a ratio (Th/U – Figure 3) of the first elemental concentration (Weight Fraction – [0047]; U – Figure 3) and the second elemental concentration (Weight Fraction – [0047]; Th– Figure 3) is used to constrain (Th/U < 2, shale, siliceous mudstone – Figure 3) a mineral which lacks both the element of the first elemental concentration and the element of the second elemental concentration.”
.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Seydoux (US2012/0298420).
Regarding Claim 7, Ansari discloses the claimed invention as discussed above except for “using at least one cost function to determine the optimal mineralogical model, wherein the at least one cost function is determined using the relation.”
Seydoux teaches “using at least one cost function ([0096]) to determine the optimal mineralogical model (Select optimum model candidate - [0096]) where the cost function is determined using the relation (Characteristic Model – [0096]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Seydoux to provide a cost function to determine the optimal mineralogical model for the purpose of improving the mineralogical model selection for the estimation of a property of a volume of interest. Using the cost function as Seydoux teaches in combination with Ansari allows for the improvement of determining the formation characteristics of the target earth formation.

Claim 8, Ansari discloses the claimed invention as discussed above except for “the cost function that is determined in dependence upon a probability function.”
Seydoux teaches that “the at least one cost function ([0096]) is determined in dependence upon a probability function (predetermined validity probability – [0096]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Seydoux to provide a cost function with dependence upon a probability function to determine the optimal mineralogical model for the purpose of improving the mineralogical model selection for the estimation of a property of a volume of interest. Using the cost function with a probability function as Seydoux teaches in combination with Ansari allows for the improvement of determining the formation characteristics of the target earth formation.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Seydoux and Jacobi.
Regarding Claim 9, Ansari in view of Seydoux discloses the invention as above and Ansari further teaches “the plurality of estimated elemental concentrations (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”
Ansari in view of Seydoux does not teach “a relation comprising a ratio between a first concentration of the plurality of estimated elemental concentrations and a second concentration of the plurality of estimated elemental concentrations.”
Jacobi teaches the relation comprising “a ratio (Th/U – Figure 3) of a first elemental concentration (Weight Fraction – [0047]; U – Figure 3) of the plurality of elemental (Apatite, Carbonate, Pyrite, U – Figure 3) and a second elemental concentration (Th – Figure 3) of the plurality of concentrations.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Seydoux to incorporate the teachings of Jacobi to provide the ratio of elemental concentrations for the purpose of improving estimation of a property of a volume of interest by use of a mineralogical model.  The ratio of concentrations as taught by Jacobi in combination with the cost function limitation as Seydoux teaches in view of Ansari allows for the expressed importance of improving hydrocarbon exploration in earth formations.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Mendez (US2014/0197324)
Regarding Claim 10, Ansari discloses the claimed invention as discussed above and further teaches “the plurality of estimated elemental concentrations for the volume. (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).” 
Ansari does not teach “deconvolving a response spectrum to estimate.”
Mendez teaches “deconvolving (130 - Figure 1) a response spectrum (220 – Figure 1) to estimate (530 – Figure 5).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Mendez to deconvolve a response spectrum obtained from measurements as taught by Ansari for the purpose of improving the estimation of a property of a volume of interest.

Regarding Claim 11, Ansari discloses the claimed invention as discussed above except for “obtaining the response spectrum for the volume of interest.”
Mendez teaches “obtaining the response spectrum (220 – Figure 1) for the volume of interest.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Mendez to acquire a response spectrum obtained from measurements as taught by Ansari for the purpose of improving the estimation of a property of a volume of interest.

Regarding Claim 12, Ansari discloses the claimed invention as discussed above except for “obtaining the response spectrum for the volume of interest comprising making a gamma ray measurement using a gamma ray tool.”
Mendez teaches “obtaining the response spectrum (220 – Figure 1) for the volume of interest by making a gamma ray measurement (108 – Figure 1) using a gamma ray tool (110 – Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Mendez to acquire a response spectrum obtained from an apparatus as taught by Ansari for the purpose of improving the estimation of a property of a volume of interest.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Gladkikh (US2008/0221800).
Claim 15, Ansari discloses the claimed invention as discussed above except for “displaying the optimal mineralogical model on a display.”
Gladkikh teaches “displaying the optimal mineralogical model on a display ([0012]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Gladkikh to display the optimal mineralogical model on a display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863